Citation Nr: 1019156	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  05-37 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1969, June 1971 to February 1979, and April 1980 to August 
1989.  He passed away in April 2004; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.  

In February 2009, the Board denied entitlement to service 
connection for the cause of the Veteran's death.  The 
appellant subsequently appealed to the Court of Appeals for 
Veterans Claims (Court).  In a January 2010 Joint Motion for 
Remand, the parties (the Secretary of VA and the appellant) 
determined that a remand was warranted.  By a January 2010 
Order, the Court granted the Joint Motion for Remand, vacated 
the February 2009 Board decision, and remanded the matter for 
readjudication.  


FINDINGS OF FACT

1.  The Veteran died in April 2004; the immediate cause of 
death listed on his death certificate is acute respiratory 
failure due to (or as a consequence of) malignant pleural 
effusion due to (or as a consequence of) adenocarcinoma of 
the lungs.  

2.  The competent and probative evidence is in relative 
equipoise as to the issue of whether the Veteran served in 
the Republic of Vietnam sometime between January 9, 1962, and 
May 7, 1975, and whether he was thereby exposed to an 
herbicide agent.  

3.  The underlying cause of the Veteran's death, 
adenocarcinoma of the lungs, is presumed to be related to 
exposure to an herbicide agent which occurred during the 
Veteran's active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1116, 1131, 1137, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309(e), 3.312, 
3.313(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).

Analysis

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002 & Supp. 2009).  The cause of a veteran's death 
will be considered to be due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2009).  This question will be resolved 
by the use of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  Id.  For 
a service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  

The Veteran's death certificate lists the immediate cause of 
death as acute respiratory failure due to or as a consequence 
of malignant pleural effusion due to or as a consequence of 
adenocarcinoma of the lungs (also known as lung cancer).  At 
the time of his death in April 2004, service connection was 
not in effect for any disabilities.  The appellant, however, 
has contended throughout this appeal that the underlying 
cause of the Veteran's death, lung cancer, is the result of 
his exposure to herbicide agents while serving in the 
Republic of Vietnam.  As such, she asserts that service 
connection is warranted for the cause of his death.  

VA law and regulations provide that if a veteran was exposed 
to an herbicide agent during active military, naval, or air 
service, certain diseases, including lung cancer, shall be 
service-connected if certain requirements are met, even 
though there is no record of such disease during service.  
38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.307, 3.309(e) (2009).  Moreover, VA has determined that 
a veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of 
Vietnam for purposes of this section contemplates presence 
within the land borders of Vietnam as well as service in the 
waters offshore or service in other locations if the 
conditions of service involved duty or visitation in Vietnam.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009) (No. 08-525); 
38 C.F.R. § 3.313 (2009). 

As discussed in more detail below, the Veteran's service 
records contain evidence which both supports and rebuts the 
conclusion that he served in-country during the presumptive 
period.  In this regard, the Veteran had active duty service, 
in part, from August 1965 to August 1969 which included 
foreign service between July 1968 and August 1969.  It is not 
clear, however, from service personnel records whether the 
Veteran's unit during this period of foreign service was the 
12th Tactical Fighter Squadron or the 12th Tactical 
Reconnaissance Squadron.  Such information is relevant to the 
instant appeal because information from the Air Force 
Historical Research Agency indicates that while the 12th 
Tactical Fighter Squadron was stationed at Kadena Air Base 
(AB) in Okinawa, Japan between July 1968 and August 1969 
without deployment to Vietnam, the 12th Tactical 
Reconnaissance Squadron was stationed at Tan Son Nhut AB in 
South Vietnam.  See 
http://www.afhra.af.mil/factsheets/factsheet.asp?id=9794; 
http://www.afhra.af.mil/factsheets/factsheet.asp?id=9796. 

Evidence which tends to show that the Veteran was serving 
with the 12th Tactical Fighter Squadron at Kadena AB from 
July 1968 to August 1969 includes documentation of an Air 
Force Outstanding Unit Award (AFOUA) with valor device for 
service with the 12th Tactical Fighter Squadron at Kadena AB 
from June 1, 1968 to May 31, 1969.  Also of record is a 
performance report for a period of service beginning in April 
1968 and ending in April 1969 which reflects that he was a 
weapons load crew member in the 12th Tactical Fighter 
Squadron at Kadena AB; there is no indication in this report 
that any of the Veteran's duties involved travel to Vietnam.  
Contrary to this evidence, however, the Veteran's personnel 
file contains a chronological listing of service which 
indicates that he was a member of the 12th Tactical 
Reconnaissance Squadron from July 1968 to May 1969.  

The Board has considered whether the record contains other 
evidence which might resolve the discrepancy described above 
regarding the Veteran's proper unit.  However, the only 
additional evidence in the service record which might 
indicate whether the Veteran served with a unit which was in 
Vietnam is his record of receipt of the Vietnam Service 
Medal, the Republic of Vietnam Campaign Medal, and the 
Republic of Vietnam Gallantry Cross.  Unfortunately, these 
military decorations were given to personnel who served in-
country as well as personnel who served outside of Vietnam in 
direct combat support.  See Department of Defense (DoD) 
Instruction 1348.33-M, Manual of Military Decorations and 
Awards (Sept. 1996) (incorporates Change 1, effective 
September 18, 2006); see also 
http://www.tioh.hqda.pentagon.mil/Awards/dec_awards_military.
aspx.  It is clear from his performance report that the 12th 
Tactical Fighter Squadron was performing operations in 
support of Vietnam; thus, he would have been eligible for the 
award as a member of either unit.  

The appellant has been adamant throughout this appeal that 
the Veteran described service in Vietnam to her prior to his 
death.  And as discussed above, there is at least some 
evidence that he may have served with a unit, the 12th 
Tactical Reconnaissance Squadron, that was stationed in 
Vietnam throughout 1968 and 1969.  Since the Veteran's 
complete personnel file has been obtained, it is difficult to 
imagine what additional development could be completed to 
confirm whether the Veteran was ever a member of this unit.  
Therefore, with consideration of the appellant's lay 
statements, military decorations indicating possible service 
in Vietnam, and a personnel record which demonstrates service 
in a unit that was stationed in South Vietnam throughout 1968 
and 1969, the Board concludes that there is genuine equipoise 
as to the issue of whether the Veteran served in-country.  
Affording all reasonable doubt in favor of the appellant, the 
Board will find that the Veteran did have service in the 
Republic of Vietnam and was therefore exposed to an herbicide 
agent.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6); see 
also 38 U.S.C.A. §  5107(b) (West 2002); Mariano v. Principi, 
17 Vet. App. 305, 312 (2003) ("Because it would not be 
permissible for VA to undertake ... additional development if 
[the] purpose was to obtain evidence against an appellant's 
case, VA must provide an adequate statement of reasons or 
bases for its decision to pursue further development where 
such development reasonably could be construed as obtaining 
additional evidence for that purpose."); 38 C.F.R. § 3.102 
(2009).  

Given the Board's finding that the Veteran is presumed to 
have been exposed to an herbicide agent during service, his 
underlying cause of death, lung cancer, is presumed to be 
service-related.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309(e).  As such, service connection is warranted for the 
cause of the Veteran's death.  See 38 C.F.R. § 3.312(a). 


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


